Fontron, J.,
dissenting: Although the court correctly states the law as set out in Landscape Development Co. v. Kansas City P. & L. Co., 197 Kan. 126, 415 P. 2d 398, it fails in my opinion to apply that law.
The jury returned a verdict finding the defendant free of fault and assessing no amount of damages. At this point, the amount of plaintiffs damage became immaterial. Nevertheless, the court directed the jury to find the damage, and returned it to the jury room for further deliberation. In its own words the court kept “holding the jury’s feet to the fire”, until after long hours they arrived at a figure of $20,000.
A new trial was granted on all issues “because of the erroneous rulings of the Court in not declaring a mistrial when the jury made its original finding of zero damages and in forcing the jury to find damages by refusing to declare a hung jury when the jury reported it was unable to agree.” In my opinion this is not a sufficient ground under K. S. A. 1971 Supp. 60-259 for granting a new trial on all issues.
The amount of plaintiff’s damages was irrelevant in view of the jury’s finding of no liability on the defendant’s part. An erroneous ruling on an immaterial matter is certainly not one contemplated by the statute. Had the trial court felt it had improperly forced the jury in requiring it to determine the plaintiff’s damage, it should have limited the new trial, in the interest of consistency, to the issue of damages only.
I note the statement in the majority opinion that the trial court specified the verdict was given under the influence of passion or *264prejudice, but I find no mention o£ this ground by the trial court in the journal entry.
Had the trial court, as it might have done, sustained the plaintiff’s motion for a directed verdict, the decision on which the court had reserved, an entirely different situation would be presented. In that event the question of damages might well be relevant, but such is not the case before us now.
This court concludes its opinion by stating there is no final judgment from which an appeal can be taken, citing K. S. A. 60-2102. In Landscape Development Company we held that although an order granting a new trial is ordinarily not appealable as a final order, an exception to the rule exists where the order is challenged on jurisdictional grounds.
In my opinion this case should be reversed. Hence, I respectfully dissent.